t c summary opinion united_states tax_court tracie young petitioner v commissioner of internal revenue respondent docket no 6276-04s filed date tracie young pro_se james r rich for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this case arises from a request for relief under sec_6015 with respect to petitioner’s taxable_year respondent determined that petitioner was not entitled to any relief under sec_6015 petitioner timely filed a petition under sec_6015 seeking review of respondent’s determination the issue for decision is whether respondent’s denial of petitioner’s request for relief pursuant to sec_6015 was an abuse_of_discretion background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in greenville north carolina on the date the petition was filed in this case petitioner and her former spouse john e glaze jr mr glaze were married in mr glaze was employed as a truck driver who was on the road for long periods of time for the taxable_year mr glaze received wage income from melton truck lines and mayflower transit inc mayflower of dollar_figure and dollar_figure respectively during petitioner was employed as a nurse by scottish rite children’s medical center scottish rite petitioner received wages from scottish rite for taxable_year of dollar_figure during petitioner and mr glaze maintained a joint checking account both petitioner and mr glaze deposited their respective income into the joint checking account petitioner occasionally reviewed the bank statements regarding their joint checking account and used the joint checking account to pay joint household expenses petitioner knew that mr glaze drove a truck for mayflower and knew he was receiving wage income from mayflower also during petitioner received gifts from mr glaze one of which was dollar_figure that she used as a downpayment for the purchase of a toyota corolla on date petitioner and mr glaze delinquently filed their joint federal_income_tax return on their form_1040 u s individual_income_tax_return petitioner and mr glaze reported wage income of dollar_figure petitioner and mr glaze also reported dollar_figure in unreimbursed employee business_expenses on their joint income_tax return however petitioner and mr glaze failed to report dollar_figure of wage income received by mr glaze from mayflower and dollar_figure of interest_income received jointly by petitioner and mr glaze from the u s treasury petitioner and mr glaze’s joint income_tax return reported a refund due of dollar_figure petitioner and mr glaze 1this amount consists of petitioner’s wage income received from scottish rite and mr glaze’s wage income received from melton truck lines rounded to the nearest dollar received the refund in full and petitioner used the moneys from the refund to pay joint household liabilities petitioner and mr glaze’s joint income_tax return was prepared by jackson hewitt tax service petitioner took all the information from my petitioner’s tax_return from scottish rite hospital and the information that he mr glaze had given me from his tax returns to the jackson hewitt tax service_center petitioner reviewed the joint income_tax return before filing it with the internal_revenue_service both petitioner and mr glaze voluntarily signed their joint income_tax return on date respondent issued petitioner and mr glaze a notice_of_deficiency for taxable_year in which respondent determined that they had unreported income of dollar_figure and were liable for an income_tax deficiency of dollar_figure an addition_to_tax pursuant to sec_6651 of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure neither petitioner nor mr glaze filed a petition with this court with respect to the notice_of_deficiency accordingly on or about date respondent assessed the tax_liability addition_to_tax and the accuracy-related_penalty that were reflected in the notice_of_deficiency for taxable_year petitioner and mr glaze were divorced on date by a divorce decree entered by the circuit_court of shelby county tennessee the divorce decree refers to a written marital dissolution agreement which provides for a settlement of property rights of the parties petitioner has not provided respondent respondent’s counsel or this court with a copy of the aforesaid agreement on or about date respondent applied petitioner’ sec_2001 federal_income_tax refund of dollar_figure toward petitioner and mr glaze’s income_tax_liability on date petitioner filed a form_8857 request for innocent spouse relief with respondent requesting innocent spouse relief with respect to the taxable_year on date respondent issued petitioner a letter advising her of the preliminary determination denying relief from liability on the joint_return on date respondent sent petitioner a letter advising her of the final_determination denying her relief from liability for the deficiency addition_to_tax and penalty for the taxable_year on date petitioner filed a petition with this court for review of respondent’s determination denying her request for relief from joint_and_several_liability with respect to the tax_year discussion in general taxpayers filing a joint federal_income_tax return are each responsible for the accuracy of their return and are jointly and severally liable for the entire tax_liability due for that year sec_6013 114_tc_276 in certain circumstances however a spouse may obtain relief from joint_and_several_liability by satisfying the requirements of sec_6015 sec_6015 applies to tax_liabilities arising after date and to tax_liabilities arising on or before date that remain unpaid as of such date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 in the present case petitioner and mr glaze’s tax_liabilities arose during taxable_year however these liabilities remained unpaid as of date therefore sec_6015 applies to the case at bar see 120_tc_137 sec_6015 provides that a spouse who has made a joint_return may elect to seek relief from joint_and_several_liability under sec_6015 dealing with relief from liability for an understatement_of_tax on a joint_return sec_6015 provides that a spouse who is eligible to do so may elect to limit that spouse’s liability for any deficiency with respect to a joint_return under sec_6015 relief from joint_and_several_liability under sec_6015 or c is available only with respect to a deficiency for the year for which relief is sought sec_6015 and c see h conf rept pincite 1998_3_cb_747 if relief is not available under either sec_6015 or c an individual may seek equitable relief under sec_6015 which may be granted by the commissioner in his discretion in this case petitioner contends that she is entitled to full relief from liability under sec_6015 our jurisdiction to review petitioner’s request for relief is conferred by sec_6015 which allows a spouse who has requested relief from joint_and_several_liability to contest the commissioner’s denial of relief by filing a timely petition in this court we address petitioner’s request for relief under subsections b c and f of sec_6015 in turn a sec_6015 sec_6015 authorizes the commissioner to grant relief from joint_and_several_liability if the taxpayer satisfies each requirement of subparagraphs a through e sec_6015 provides 2presumably petitioner’s claim for relief includes a refund of her overpayment of dollar_figure which the commissioner applied toward petitioner and mr glaze’s income_tax_liability sec_6015 governs the allowance of credits and refunds in cases where the taxpayer is granted relief under sec_6015 except as provided otherwise in sec_6015 and in sec_6511 sec_6512 sec_7121 and sec_7122 a credit or refund is allowed or made to the extent attributable to the application of sec_6015 sec_6015 a tax_credit or refund is allowed only if petitioner qualifies for innocent spouse relief under sec_6015 or if the internal_revenue_service exercises its authority to provide equitable relief pursuant to sec_6015 no credit or refund is allowed where a taxpayer obtains relief after making a separate liability election see sec_6015 sec_6015 procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement the requirements of sec_6015 are stated in the conjunctive therefore if the requesting spouse fails to meet any one of them she does not qualify for relief 119_tc_306 affd 101_fedappx_34 6th cir except as provided by sec_6015 the requesting spouse bears the burden of proving that she satisfies each requirement of sec_6015 see rule a we find that petitioner fails to meet the requirement of sec_6015 therefore we need not and do not decide whether petitioner satisfies the other requirements of sec_6015 pursuant to sec_6015 petitioner must establish that she did not know and further had no reason to know of the understatement in tax on the joint_return which she filed with her husband this court has held that where a spouse seeking relief has actual knowledge of the underlying transaction that produced the omitted income innocent spouse relief is denied 115_tc_183 affd 282_f3d_326 5th cir in the present case petitioner and mr glaze maintained a joint checking account both petitioner and mr glaze deposited their respective wage income into said joint checking account petitioner occasionally reviewed the bank statements regarding their joint checking account and she personally used moneys from the joint checking account to pay joint household expenses further petitioner knew that mr glaze drove trucks for mayflower and knew he was receiving wages from mayflower petitioner also reviewed the joint income_tax return before filing it with the internal_revenue_service upon the basis of the facts of the present case we find that petitioner was well aware of the income received by mr glaze from mayflower for his services and that such income was not reported as gross_income on their joint federal_income_tax return therefore we conclude that petitioner may not claim that she did not have knowledge of the income received by mr glaze further petitioner had actual knowledge of the interest_income received from the u s treasury of dollar_figure because such income was jointly received in the names of both petitioner and mr glaze accordingly we hold that petitioner is not entitled to relief under sec_6015 b sec_6015 sec_6015 grants relief from joint_and_several tax_liability for electing individuals who filed a joint_return and are no longer married are legally_separated or are living apart generally this type of relief treats spouses for purposes of determining tax_liability as if separate returns had been filed sec_6015 182_f3d_275 4th cir affg tcmemo_1996_452 114_tc_333 rowe v commissioner tcmemo_2001_325 the allocation however is not permitted if the secretary shows by a preponderance_of_the_evidence that the electing individual had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual sec_6015 116_tc_189 cheshire v commissioner supra pincite respondent argues that petitioner had actual knowledge of the unreported income because she had access to the proceeds of mr glaze’s wage income from mayflower in the joint checking account she occasionally reviewed the bank statements regarding their joint checking account she used moneys from mr glaze’s wage income to pay joint household expenses and the interest_income received from the u s treasury was received jointly by petitioner and mr glaze in the present case the knowledge standard for purposes of sec_6015 is an actual and clear awareness of the existence of an item which gives rise to the deficiency cheshire v commissioner supra pincite petitioner is not entitled to relief from joint_and_several_liability under sec_6015 as discussed above petitioner had actual knowledge of the dollar_figure of interest_income also as discussed above petitioner was fully aware of all the underlying factual circumstances concerning the wage income received by mr glaze from mayflower see cheshire v commissioner supra consequently petitioner had actual knowledge of the factual basis for the unreported income and she cannot rely on ignorance of the law for relief from liability 292_f3d_800 d c cir affg tcmemo_2000_332 c sec_6015 therefore the only remaining opportunity for relief available to petitioner is sec_6015 sec_6015 provides as follows sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability as directed by sec_6015 the commissioner has prescribed guidelines in revproc_2000_15 2000_1_cb_447 to be considered in determining whether an individual qualifies for relief under sec_6015 revproc_2000_15 sec_4 c b pincite lists threshold conditions which must be 3this revenue_procedure was superseded by revproc_2003_61 2003_2_cb_296 revproc_2003_61 2003_2_cb_296 is effective either for requests for relief filed on or after date or for requests for which no preliminary determination_letter was issued as of date in the present case the request for relief was filed on date and the preliminary determination_letter was issued on date therefore revproc_2000_15 2000_1_cb_447 is applicable in the present situation satisfied before the commissioner will consider a request for relief under sec_6015 respondent concedes that petitioner meets these threshold conditions for equitable innocent spouse relief revproc_2000_15 sec_4 c b pincite lists nonexclusive factors that the commissioner will consider in determining whether taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for all or part of the unpaid income_tax_liability or deficiency and full or partial equitable relief under sec_6015 should be granted revproc_2000_15 sec_4 provides that the following factors weigh in favor of the commissioner’s granting equitable relief marital status economic hardship abuse no knowledge or reason to know nonrequesting spouse’s legal_obligation and attributable to nonrequesting spouse revproc_2000_15 sec_4 c b pincite provides that the following factors weigh against the commissioner’s granting equitable relief attributable to requesting spouse knowledge or reason to know significant benefit lack of economic hardship noncompliance with federal_income_tax laws and requesting spouse’s legal_obligation further revproc_2000_15 supra provides that no single factor will be determinative but that all relevant factors regardless of whether the factor is listed in revproc_2000_15 sec_4 will be considered and weighed to prevail under sec_6015 petitioner must show that respondent’s denial of equitable relief from joint liability under sec_6015 was an abuse_of_discretion see washington v commissioner t c pincite 118_tc_106 citing butler v commissioner t c pincite affd 353_f3d_1181 10th cir action constitutes an abuse_of_discretion under this standard where it is arbitrary capricious or without sound basis in fact or law 112_tc_19 the question of whether respondent’s determination was arbitrary capricious or without sound basis in fact is a question of fact cheshire v commissioner t c pincite in deciding whether respondent’s determination that petitioner is not entitled to relief under sec_6015 was an abuse_of_discretion we consider evidence relating to all the facts and circumstances respondent contends petitioner voluntarily signed the joint federal_income_tax return which reported gross_income of dollar_figure the proceeds of mr glaze’s wage income from mayflower were put into a joint checking account to which petitioner had access petitioner obtained benefits due to mr glaze’s wage income received from mayflower through the use of those moneys to pay off household expenses petitioner would not suffer economic hardship if the service did not grant relief from the income_tax_liability petitioner had actual knowledge that in mr glaze worked for and received income from mayflower and petitioner had actual knowledge of the dollar_figure of interest_income received jointly by petitioner and mr glaze from the united_states treasury respondent asserts that these factors weigh against granting relief to petitioner we now address each of the factors of revproc_2000_15 sec_4 separately marital status during petitioner and mr glaze were married and resided in the same household however mr glaze was frequently away from home driving a truck for melton truck lines and mayflower petitioner and mr glaze were divorced on date this factor weighs in favor of granting relief to petitioner economic hardship respondent contends that petitioner offered no evidence that she would suffer economic hardship if relief were denied pursuant to sec_301_6343-1 proced admin regs economic hardship exists if a levy will cause a taxpayer to be unable to pay his her reasonable basic living_expenses respondent maintains that respondent’s collection activity would not leave petitioner unable to pay her basic living_expenses in addition respondent asserts that petitioner provided no documentation to contradict these contentions or to demonstrate an economic hardship it appears from the record that petitioner earns sufficient income and has assets such that she would not experience economic sec_301_6343-1 proced admin regs provides ii information from taxpayer in determining a reasonable amount for basic living_expenses the director will consider any information provided by the taxpayer including-- a the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing including utilities home-owner insurance home-owner dues and the like medical_expenses including health insurance transportation current tax_payments including federal state and local alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income such as dues for a trade_union or professional organization or child care payments which allow the taxpayer to be gainfully_employed c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer’s expenses e any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director hardship if required to pay some or all of the tax_deficiency petitioner has not entered into evidence any documentation or testimony to contradict the above claims or the determination of respondent therefore we find that petitioner will not suffer economic hardship if relief is not granted this factor favors denying relief abuse there is no evidence in the record that petitioner was abused by mr glaze spousal abuse is a factor listed in revproc_2000_15 sec_4 that will weigh in favor of equitable relief if found but will not weigh against equitable relief if not present in a case therefore this factor is neutral knowledge or reason to know in the case of an income_tax_liability that arose from a deficiency the fact that the requesting spouse did not know and had no reason to know of the item giving rise to the deficiency is a factor in favor of granting relief revproc_2000_15 sec_4 d by contrast the fact that the requesting spouse knew or had reason to know of the item giving rise to the deficiency is a factor weighing against relief revproc_2000_ sec_4 b petitioner contends that she did not know and had no reason to know that mr glaze did not report his wage income received from mayflower however as previously stated petitioner voluntarily signed the joint_return and admitted that she did review the joint_return before filing petitioner and mr glaze maintained a joint checking account both petitioner and mr glaze deposited their respective income into said joint checking account petitioner occasionally reviewed the bank statements regarding their joint checking account petitioner personally used moneys from the joint checking account to pay household expenses further petitioner knew that mr glaze drove a truck for mayflower and knew he was receiving wage income from mayflower also the interest_income from the u s treasury was received in both petitioner’s and mr glaze’s names thus petitioner knew or had reason to know of the unreported income which gave rise to the taxable_year deficiency addition_to_tax pursuant to sec_6651 and the accuracy-related_penalty pursuant to sec_6662 this factor favors denying relief to petitioner nonrequesting spouse’s legal_obligation as previously noted petitioner and mr glaze were divorced on date and a divorce decree was entered by the circuit_court of shelby county tennessee the divorce decree refers to a written marital dissolution agreement which provides for a settlement of property rights of the parties however petitioner has not provided respondent’s counsel or this court with a copy of the aforesaid agreement revproc_2000_15 sec_4 e indicates that if mr glaze had a legal_obligation under the judgment for dissolution of marriage to pay the tax_liabilities then that fact would weigh in favor of granting relief to petitioner likewise if the judgment for dissolution of marriage had placed the obligation to pay the taxes on petitioner then that fact would weigh against granting relief to her as indicated in revproc_2000_15 sec_4 f in the present case the divorce decree has not been offered into evidence thus this is a neutral factor attributable to nonrequesting spouse as previously stated dollar_figure of petitioner’s and mr glaze’s unreported income for taxable_year is attributable to wages earned through mr glaze’s employment with mayflower the additional dollar_figure of interest_income was received by petitioner and mr glaze in both their names and is therefore attributable to both petitioner and mr glaze as to the dollar_figure of petitioner’s and mr glaze’s unreported income for taxable_year this factor favors granting petitioner equitable relief significant benefit respondent contends that petitioner received benefits from the proceeds of mr glaze’s wage income received from mayflower in the form of payment of joint household expenses petitioner admitted at trial that she and mr glaze were personally liable for the household expenses which were paid_by the moneys received by mr glaze as wage income from mayflower petitioner also testified at trial that during she received gifts from mr glaze one of which was dollar_figure that she used as a downpayment for the purchase of a toyota corolla therefore we find that petitioner did benefit from the unreported wage income received by mr glaze from mayflower noncompliance with federal_income_tax laws there is no evidence in the record as to this factor therefore we consider this factor neutral conclusion the factors that weigh against granting relief to petitioner outweigh those factors favoring relief therefore under these facts and circumstances we hold that respondent did not abuse his discretion in denying equitable relief to petitioner under sec_6015 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
